Citation Nr: 1430879	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  10-40 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sinusitis.

2.  Entitlement to service connection for anosmia (also claimed as olfactory impairment).

3.  Entitlement to service connection for right ear hearing loss.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from February 1972 to April 1974.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2013, the Board remanded the case for further development.

The remand referred a claim of entitlement to service connection for posttraumatic stress disorder to the agency of original jurisdiction (AOJ).  No action has been taken on the claim; thus, it is again referred to the AOJ for disposition.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The February 2013 remand directed that the facility at which the Veteran is incarcerated be contacted and asked whether a videoconference hearing can be held at that facility, or whether the Veteran can be transferred to the Nashville RO to participate in a videoconference hearing.

There is no indication that the facility at which the Veteran is incarcerated was contacted and asked about their ability to hold a videoconference hearing or willingness to transport the Veteran to the Nashville RO for a hearing.  The Veteran was scheduled for a videoconference hearing at the Nashville RO in March 2014, but did not appear because of his incarceration.  He has requested that the hearing be rescheduled.  

Incarcerated veterans are entitled to the same care and consideration given to their fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191) (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)).  Additionally, "'those who adjudicate claims of incarcerated veterans [must] be certain that they tailor their assistance to the peculiar circumstances of confinement.'"  Id.; see also Narron v. West, 13 Vet. App. 223 (1999).  

The Veteran has shown good cause for his failure to report for his hearing, and has requested that the hearing be rescheduled.  Remand is required so all reasonable efforts may be undertaken to afford the Veteran his hearing.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the facility at which the Veteran is incarcerated and determine whether a videoconference hearing may take place at that facility, or, if not, whether the Veteran can be transferred to the Nashville RO to attend a videoconference hearing.  All efforts to arrange the hearing, including contacts with the facility where the Veteran is incarcerated, must be documented in the claim folder, and all efforts to tailor VA's assistance to the peculiar circumstances of the Veteran's confinement must be noted.

2.  If the Veteran can participate in a videoconference hearing either at the facility at which he is incarcerated or at the Nashville RO, notify the Veteran in writing of the date, time, and location of the hearing.  He and his representative (if any) must be given time to prepare.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  



